     Exhibit 10.1
Execution Copy
Dated as of 2 August 2010

(1)   AGCO CORPORATION, as the Parent;

(2)   AGCO RECEIVABLES LIMITED, as the Company;

(3)   NIEUW AMSTERDAM RECEIVABLES CORPORATION as CP Lender; and

(4)   COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (TRADING AS RABOBANK
INTERNATIONAL), LONDON BRANCH, as Agent, Administrator and Liquidity Bank

     
 
OMNIBUS AMENDMENT AGREEMENT
     
 





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
1. DEFINITIONS AND INTERPRETATION
    1  
 
       
2. AMENDMENTS TO TRANSACTION DOCUMENTS
    1  
2.1 Amendment to Receivables Funding Agreement
    1  
2.2 Amendment to Liquidity Agreement
    2  
 
       
3. REPRESENTATIONS, WARRANTIES AND COVENANTS
    2  
3.1 Reaffirmation of Representations and Warranties
    2  
3.2 Additional Representations and Warranties
    2  
3.3 Corporate Authority, etc.
    2  
3.4 Transaction Document
    3  
 
       
4. EFFECTIVENESS, RATIFICATION
    3  
4.1 Effectiveness
    3  
4.2 Ratification
    3  
 
       
5. MISCELLANEOUS
    3  
5.1 Governing Law and Jurisdiction
    3  
5.2 Headings
    3  
5.3 Counterparts
    3  
5.4 Severability, etc.
    4  
5.5 No Petition
    4  
5.6 Limited Recourse
    4  

i



--------------------------------------------------------------------------------



 



OMNIBUS AMENDMENT AGREEMENT
THIS OMNIBUS AMENDMENT AGREEMENT (this “Agreement”) is dated as of 2 August 2010
(the “Effective Date”) and made BETWEEN:

(1)   AGCO CORPORATION, a Delaware corporation, as the Parent;

(2)   AGCO RECEIVABLES LIMITED, a company incorporated under the laws of England
and Wales, as the Company;

(3)   NIEUW AMSTERDAM RECEIVABLES CORPORATION, a corporation incorporated under
the laws of Delaware (as successor in interest to ERASMUS CAPITAL CORPORATION),
as the CP Lender; and

(4)   COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., (trading as RABOBANK
INTERNATIONAL), London Branch (“Rabobank”) as the Agent, the Administrator and
the Liquidity Bank.

WHEREAS:

(A)   The parties to this Agreement (the “Parties”) have entered into a Master
Schedule of Definitions, Interpretation and Construction dated 13 October 2006
(as from time to time in effect, the “Schedule of Definitions”) and into various
other Transaction Documents (such and other capitalised terms being used herein,
unless otherwise defined herein, with the meanings provided in Clause 1
(Interpretation)) in connection with a trade receivables purchase programme (the
“Programme”) provided by the Company;

(B)   the Parties wish to amend the Transaction Documents in certain respects as
set out herein.

NOW IT IS HEREBY AGREED as follows:

1.   DEFINITIONS AND INTERPRETATION

    In this Agreement, including the recitals hereto, except in so far as the
context otherwise requires and subject to any contrary indication, words and
expressions defined and expressed to be interpreted and construed in the
Schedule of Definitions (after giving effect to the amendments thereto occurring
on the date hereof) shall have the same definitions, interpretation and
construction mutatis mutandis herein.

2.   AMENDMENTS TO TRANSACTION DOCUMENTS

2.1   Amendment to Receivables Funding Agreement

    On and from the date on which this Agreement has become effective pursuant
to Clause 4.1 (Effectiveness), Schedule 1 to the Receivables Funding Agreement
is hereby amended in its entirety as at the Effective Date to read as follows:

1



--------------------------------------------------------------------------------



 



“SCHEDULE 1
FACILITY AMOUNT

          Euro
Facility Limit
  €110 million”

2.2   Amendment to Liquidity Agreement

    On and from the date on which this Agreement has become effective pursuant
to Clause 4.1 (Effectiveness), Schedule 1 to the Liquidity Agreement is hereby
amended in its entirety as at the Effective Date to read as follows:

“SCHEDULE 1
COMMITMENTS

      Liquidity Lender   Commitments
Rabobank
  Euro 112.2 million
Totals
  Euro 112.2 million”

3.   REPRESENTATIONS, WARRANTIES AND COVENANTS

3.1   Reaffirmation of Representations and Warranties

    Upon the effectiveness of this Agreement, each of the Parties hereby
reaffirms all covenants, representations and warranties made by such Party in
each of the Transaction Documents and agrees that all such covenants,
representations and warranties shall be deemed to have been remade as of the
effective date of this Agreement.

3.2   Additional Representations and Warranties

    Each of the Parties hereby represents and warrants that this Agreement
constitutes its legal, valid and binding obligation, enforceable against it in
accordance with its terms. The Parent hereby represents and warrants that, upon
the effectiveness of this Agreement, no Event of Default or event or
circumstance which, with the giving of notice or the passage of time or both,
would become an Event of Default shall exist or be occurring.

3.3   Transaction Document

    Each of the Parties hereby agrees that this Agreement constitutes a
“Transaction Document”.

2



--------------------------------------------------------------------------------



 



4.   EFFECTIVENESS, RATIFICATION

4.1   Effectiveness

    This Agreement shall become effective when all of the items and documents
listed on Schedule 1 (Conditions to Effectiveness), each dated the Effective
Date, shall have been delivered to the Agent in form and substance satisfactory
to it. Upon the effectiveness of this Agreement, it shall thereafter be binding
on the Parties hereto and their respective successors and assigns. On and after
the effectiveness hereof, (i) this Agreement shall be and become a part of each
of the Transaction Documents amended hereby and (ii) each reference in each such
Transaction Document to “this Agreement” or “hereof” or “hereunder” or words of
like import, and each reference in any other Transaction Document to such
Transaction Document shall mean and be a reference to such Transaction Document
as amended hereby.

4.2   Ratification

    Except as expressly amended hereby each of the Transaction Documents shall
remain in full force and effect and is hereby ratified and confirmed by the
Parties hereto.

5.   MISCELLANEOUS

5.1   Governing Law and Jurisdiction

  (a)   This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with the
laws of England and Wales.     (b)   Each of the Parties agrees that the courts
of England shall have jurisdiction to hear and determine any suit, action or
proceeding, and to settle any dispute, which may arise out of or in connection
with this Agreement and, for such purposes, irrevocably submits to the
non-exclusive jurisdiction of such courts.

5.2   Headings

    Headings used herein are for convenience of reference only and shall not
affect the meaning of this Agreement.

5.3   Counterparts

    This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Agreement. Delivery of a facsimile of an
executed signature page of this Agreement shall be effective as delivery of an
executed counterpart hereof.

5.4   Severability, etc.

  (a)   Any term or provision of this Agreement that is invalid or unenforceable
in any situation in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of

3



--------------------------------------------------------------------------------



 



      the offending term or provision in any other situation or in any other
jurisdiction.

  (b)   If a court of competent jurisdiction determines that any term or
provision of this Agreement as written is invalid, unenforceable or incomplete,
the parties agree that the court making the determination of invalidity,
unenforceability, or incompleteness shall reduce the scope, duration, or area of
the term or provision, delete specific words or phrases, or replace any invalid,
unenforceable or incomplete term or provision with a term or provision that is
valid, enforceable and complete and that comes closest to expressing the
intention of the invalid, unenforceable or incomplete term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the court’s judgment may be appealed.

5.5   No Petition

  (a)   Each of the Parties hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all outstanding
Commercial Paper or other rated indebtedness of the CP Lender or any Conduit
Funding Provider, as the case may be, it will not institute against, or join any
other Person in instituting against, the CP Lender or such Conduit Funding
Provider any proceeding of a type referred to in the definition of Insolvency
Event.     (b)   Each of the Parties hereby covenants and agrees, without
prejudice to any other actions such party is permitted to take against the
Company to enforce its rights, that prior to the date which is two years and one
day after the Final Payout Date, it will not institute against, or join any
other Person in instituting against, the Company any proceeding of a type
referred to in the definition of Insolvency Event.

5.6   Limited Recourse

  (a)   Notwithstanding anything to the contrary contained in this Agreement,
the obligations of the CP Lender under this Agreement and all other Transaction
Documents to which it is a party are solely the corporate obligations of the CP
Lender and shall be payable solely to the extent of funds received from the
Company in accordance herewith or from any party to any Transaction Document in
accordance with the terms thereof in excess of funds necessary to pay matured
and maturing Commercial Paper.     (b)   Notwithstanding anything to the
contrary contained in this Agreement, the obligations of the Company under all
of the Transaction Documents to which it is a party are solely the corporate
obligations of the Company and shall be payable solely to the extent of funds
received by the Company and available for application thereto in accordance with
the terms of the Receivables Servicing Agreement and the other Transaction
Documents.

EXECUTION
The Parties have shown their acceptance of the terms of this Agreement by
executing it below.

4



--------------------------------------------------------------------------------



 



SIGNATORIES
AGCO RECEIVABLES LIMITED
By:                                                                         
                                                     
Name:
Title:
AGCO CORPORATION
By:                                                                         
                                                     
Name:
Title:
NIEUW AMSTERDAM RECEIVABLES CORPORATION
By:                                                                         
                                                     
Name:
Title:
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., (trading as RABOBANK
INTERNATIONAL), LONDON BRANCH
By:                                                                         
                                                     
Name:
Title:

S-1



--------------------------------------------------------------------------------



 



SCHEDULE I
to
Omnibus Amendment Agreement
CONDITIONS TO EFFECTIVENESS

1.   Executed Omnibus Amendment Agreement between AGCO Receivables Limited, AGCO
Corporation, Nieuw Amsterdam Receivables Corporation and Rabobank, duly executed
on behalf of AGCO Receivables Limited by Roger N Batkin, Ian K Bowden, Colin R
Hefford or Richard W Markwell and on behalf of AGCO Corporation by David K
Williams.

